Summary Prospectus Supplement May 26, 2017 George Putnam Balanced Fund Putnam Global Equity Fund Summary Prospectus dated 11/30/16 Summary Prospectus dated 2/28/17 Putnam Absolute Return 300 Fund Putnam Global Health Care Fund Summary Prospectus dated 2/28/17 Summary Prospectus dated 12/30/16 Putnam Absolute Return 500 Fund Putnam Global Income Trust Summary Prospectus dated 2/28/17 Summary Prospectus dated 2/28/17 Putnam Absolute Return 700 Fund Putnam Global Technology Fund Summary Prospectus dated 2/28/17 Summary Prospectus dated 12/30/16 Putnam Capital Spectrum Fund Putnam Growth Opportunities Fund Summary Prospectus dated 8/30/16 Summary Prospectus dated 11/30/16 Putnam Convertible Securities Fund Putnam High Yield Fund Summary Prospectus dated 2/28/17 (formerly known as Putnam High Yield Advantage Fund) Putnam Diversified Income Trust Summary Prospectus dated 3/30/17 Summary Prospectus dated 1/30/17 Putnam Income Fund Putnam Dynamic Asset Allocation Summary Prospectus dated 2/28/17 Balanced Fund Summary Prospectus dated 1/30/17 Putnam International Equity Fund Summary Prospectus dated 10/30/16 Putnam Dynamic Asset Allocation Conservative Fund Putnam Investors Fund Summary Prospectus dated 1/30/17 Summary Prospectus dated 11/30/16 Putnam Dynamic Asset Allocation Putnam Multi-Cap Core Fund Growth Fund Summary Prospectus dated 8/30/16 Summary Prospectus dated 1/30/17 Putnam Multi-Cap Growth Fund Putnam Equity Income Fund Summary Prospectus dated 10/30/16 Summary Prospectus dated 3/30/17 Putnam Multi-Cap Value Fund Putnam Equity Spectrum Fund Summary Prospectus dated 8/30/16 Summary Prospectus dated 8/30/16 Putnam Small Cap Value Fund Putnam Floating Rate Income Fund Summary Prospectus dated 6/30/16 Summary Prospectus dated 6/30/16 Putnam U.S. Government Income Trust Summary Prospectus dated 1/30/17 Effective June 9, 2017, Class T shares are available only through financial intermediaries that offer shares of the fund through an omnibus brokerage platform, and are not available to investors who hold accounts directly on the books of the fund. 306864 5/17
